FILED
No. 17-0174 – Reed, DMV Commissioner v. Boley                               April 26, 2018
                                                                               released at 3:00 p.m.
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
Justice Ketchum dissenting:                                                     OF WEST VIRGINIA 



              Four years! It took over four years from the date of Mr. Boley’s arrest,

August 11, 2011, until the date he received a ruling from the OAH, November 10, 2015.

Unbelievably, it took the OAH two and a half years between the administrative hearing

and the date it issued its order revoking Mr. Boley’s driver’s license. Why the two and a

half year delay? I’ll let the circuit court’s order speak for itself: “The Respondent [DMV]

presented no evidence to the Court addressing the reason or cause for the delay of the

decision to revoke [Mr. Boley’s] driving privileges.” (Emphasis added).

              Sadly, this case is not an anomaly. We had one just like it recently in

which there was a two-year delay between the defendant’s arrest for DUI and the DMV’s

entry of its initial revocation order. I dissented in that case as well:

                     “Justice shall be administered without . . . delay.”
              W.Va. Const. art. III, § 17. That commendable constitutional
              mandate was heinously ignored in this case. It took the DMV
              almost two years after the defendant was arrested and charged
              with DUI to enter its administrative revocation. Thereafter, it
              took the OAH nearly one year to affirm the administrative
              revocation. All of these delays have caused this defendant,
              who was arrested in 2011, to live with the specter of a
              pending driver’s license revocation for the better part of a
              decade. This is completely unreasonable and at odds with our
              constitutional mandate that justice be administered without
              delay.




                                               1
 
 
Straub v. Reed, 239 W.Va. 844, ___, 806 S.E.2d 768, 775-76 (2017) (Ketchum, J.,

dissenting).1

                             Sound familiar? It should. The majority opinion in Straub and in the

present case have given the OAH carte blanche to take years, literally years, to enter an

order following a revocation proceeding. These enormous delays offend all notions of

due process and fundamental fairness. See Holland v. Miller, 230 W.Va. 35, 39, 736

S.E.2d 35, 39 (2012). (“[D]ue process concerns are raised when there are excessive and

unreasonable delays in license suspension cases.”). As Straub and the present case make

clear, the OAH may wait at least two and a half years before entering an order without

suffering any repercussions. How long must the OAH delay before this Court says

enough is enough? Five years? A decade?

                             By way of analogy, imagine if this Court encountered a two and a half year

delay in the context of a misdemeanor DUI criminal matter. A DUI misdemeanor

offense must be brought within one year under W.Va. Code § 61-11-9 [2002]. If it is not
                                                            
                             1
                In Reed v. Conniff, 236 W.Va. 300, 308, 779 S.E.2d 568,576 (2015), this
Court correctly observed
                     “[s]ome delays are presumptively prejudicial, and if
              found to be presumptively prejudicial, then the government
              has the burden to rebut the presumption.” Petry v. Stump, 219
              W.Va. 197, 200, 632 S.E.2d 353, 356 (2006). We have little
              difficulty in concluding that the overall four-year delay in this
              matter and circumstances surrounding the various
              continuances are of such a nature as to render the delay
              presumptively prejudicial. See Petry, 219 W.Va. 197, 632
              S.E.2d 353 (finding six-year delay presumptively prejudicial);
              In re Petition of Donley, 217 W.Va. 449, 618 S.E.2d 458
              (2005) (finding three-year delay unreasonable); Meadows v.
              Reed, No. 14–0138, 2015 WL 1588462 (W.Va. March 16,
              2015) (finding four-year delay resulted in prejudice to driver). 
                                                               2 
 
brought within one year, the case is dismissed.          The defendant is not required to

demonstrate how he/she was prejudiced by the delay. We should adopt and apply that

rule in the instant case. That is, if the DMV takes two years after the arrest to enter its

initial revocation order, as we saw in Straub, or if the OAH takes two and a half years

between the administrative hearing and the date it enters its revocation order, as in the

present case, the case should be dismissed because of the unreasonable delay without

requiring the defendant to demonstrate prejudice.

             Based on all of the foregoing, I dissent.




                                            3